Citation Nr: 0509631	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis and Bateman's purpura, claimed as due to DDT used 
in service or as secondary to service-connected disability of 
left leg varicose veins with incompetent communicating veins, 
stasis dermatitis, and venous stasis ulcers.  

2.  Entitlement to a compensable evaluation for onychomycosis 
and tinea pedis, from an initial grant of service connection.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
decreased vision in left eye (status post cataract removal, 
capsule tear, and hemorrhagic choroidal detachment) claimed 
as a result of VA surgical procedures performed and/or 
treatment received at the VA Medical Center (VAMC) in 
Nashville, Tennessee from April 2004 to May 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from May 1948 to May 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 2002, October 2004, 
and November 2004 by the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2003, a Judge from the Board granted the veteran's 
motion to advance the case on the Board's docket (AOD).

In November 2003, the Board remanded the veteran's claim for 
entitlement to service connection for skin disabilities in 
order to obtain a VA examination report and for actions 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In January 2005, 
the veteran failed to report to a personal hearing with a 
Decision Review Officer (DRO) at the RO.    

In addition to the remaining issue from the November 2003 
remand, the veteran has appealed the October 2004 denial of 
his claim for benefits under 38 U.S.C.A. § 1151 and the 
initial noncompensable rating assigned for his service-
connected skin disorders by a November 2004 rating decision.  
The appeal was completed, following issuance of a statement 
of the case in February 2005, by the receipt of the 
representative's VA Form 646 in March 2005, which included 
these issues.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for decreased vision in left eye (status post cataract 
removal, capsule tear, and hemorrhagic choroidal detachment) 
claimed as a result of VA surgical procedures performed 
and/or treatment received at the VA Medical Center (VAMC) in 
Nashville, Tennessee from April 2004 to May 2004 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

2.  Seborrheic dermatitis and Bateman's purpura of 
unspecified etiology are first shown more than one year after 
the veteran's separation from service, and are not shown to 
be related to that service.  

3.  The veteran's seborrheic dermatitis and Bateman's purpura 
are not related to any service-connected disability. 

4.  The veteran's onychomycosis and tinea pedis require no 
more than topical therapy for treatment and are manifested by 
scaling of feet and thickened yellow toenails with an 
affected body surface area of approximately 2 percent. 


CONCLUSIONS OF LAW

1.  Seborrheic dermatitis and Bateman's purpura were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Seborrheic dermatitis and Bateman's purpura are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310(a) (2004).


3.  The schedular criteria for a compensable rating for 
onychomycosis and tinea pedis are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7813 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002); 67 Fed. Reg. 49590-49599 (July 
31, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Seborrheic 
Dermatitis and Bateman's Purpura 

The veteran appealed a July 2002 rating decision that denied 
service connection for seborrheic dermatitis, Bateman's 
purpura, onychomycosis, and tinea pedis.  In November 2003, 
the Board remanded this matter.  In a November 2004 rating 
decision, the RO granted service connection for onychomycosis 
and tinea pedis and assigned a noncompensable (zero percent) 
rating under Diagnostic Code 7813, effective from March 2002.  
Therefore, service connection for onychomycosis and tinea 
pedis are not longer at issue.  The veteran's claim for 
service connection for seborrheic dermatitis and Bateman's 
purpura, however, remains on appeal.

The veteran contends that he currently suffers from skin 
disabilities of seborrheic dermatitis and Bateman's purpura 
due to active service or alternatively, as secondary to his 
service-connected varicose vein disability.  Further, the 
veteran contends that his claimed skin disabilities are due 
to being sprayed with DDT during active service in Korea.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that his claim 
of entitlement to service connection for seborrheic 
dermatitis and Bateman's purpura on a direct and secondary 
basis must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
skin disabilities before the Board at this time is not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309. In addition, the Board is aware that 38 C.F.R. §§ 
3.307 and 3.309 provide special service connection 
presumptions in cases of exposure to certain hazardous 
substances, including radiation and herbicides.  Similarly, 
38 C.F.R. § 3.316 concerns service connection claims in cases 
of exposure to mustard gas and Lewisite.  These provisions, 
however, do not address exposure to pesticides like DDT.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  The veteran's 
service-connected disabilities include left leg varicose 
veins with incompetent communicating veins, stasis 
dermatitis, and venous stasis ulcers, currently rated as 50 
percent disabling under Diagnostic Code 7120.  

In considering the veteran's service connection claim, the 
Board acknowledges his complaints that he suffers from skin 
disabilities related to events incurred in service or as 
secondary to his service-connected varicose vein disability.  
His opinion alone, however, cannot meet the burden imposed by 
38 C.F.R. §§ 3.303 and 3.310 with respect to the relationship 
between events incurred during service, his service-connected 
varicose vein disability, and his current complaints of skin 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, his statements qualify as lay evidence, 
which is considered competent if it is provided by a person 
who has knowledge of facts or circumstances and who can 
convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  

In this case, competent medical evidence of record, including 
VA outpatient treatment records and a January 2004 VA 
examination report, does not show that the veteran's claimed 
skin disabilities of seborrheic dermatitis and Bateman's 
purpura are etiologically related to his period of active 
service.  Service medical records do not reflect that he 
suffered from seborrheic dermatitis or Bateman's purpura 
while in service.  In a January 2004 VA examination report, 
the veteran indicated that he had suffered from seborrheic 
dermatitis since service and detailed that he had suffered 
from Bateman's purpura for the past five years.  However, the 
veteran's current seborrheic dermatitis and Bateman's purpura 
are first noted in the VA outpatient treatment records over 
30 years after the veteran's separation from active service.  
Competent medical evidence of record does not provide any 
evidence that the veteran has a current seborrheic dermatitis 
or Bateman's purpura that is attributable to his active 
military service.  As noted above, the veteran claims that 
his skin disabilities are related to being sprayed with DDT 
during active service.  In the January 2004 VA examination 
report, the examiner specifically stated that "it is less 
likely than not" that there is any relationship between this 
claimed exposure and any of the veteran's claimed skin 
disabilities.  The Board finds that service connection for 
seborrheic dermatitis and Bateman's purpura is not warranted.


In addition, none of the evidence of record shows that the 
veteran has current seborrheic dermatitis or Bateman's 
purpura due to his service-connected varicose vein 
disability.  In the January 2004 VA examination report, the 
examiner specifically noted that "it is less likely than 
not" that the veteran's claimed skin disabilities were 
related to his service-connected varicose vein disability.  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current skin disabilities, his active service, and his 
service-connected varicose vein disability, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board finds that since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim of entitlement to service connection for 
seborrheic dermatitis and Bateman's purpura, claimed as due 
to events incurred in service or as secondary to his service-
connected varicose vein disability, is not warranted.

II.  Entitlement to a Compensable Evaluation for 
Onychomycosis and Tinea Pedis 

As noted above, a November 2004 rating decision granted 
service connection for onychomycosis and tinea pedis.  The 
veteran appealed the initial noncompensable (zero percent) 
rating under Diagnostic Code 7813, effective from March 28, 
2002.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court noted a distinction between a claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  Therefore, the Board will evaluate the level of 
impairment due to the disability throughout the entire time 
of the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2004).  


Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board finds that the competent medical 
evidence of record does not support the assignment of a 
compensable rating for the veteran's service-connected skin 
disabilities of onychomycosis and tinea pedis.  

The veteran's service-connected skin disabilities of 
onychomycosis and tinea pedis are currently evaluated as 
dermatophytosis and are assigned a noncompensable (zero 
percent) rating under Diagnostic Code 7813.  

VA revised the criteria for evaluating skin disabilities, 
effective August 30, 2002. See 67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both the old and 
revised rating criteria by the RO in the February 2005 SOC.
 
Under the criteria in effect prior to August 30, 2002, 
dermatophytosis was to be rated as eczema in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002).  Under Diagnostic Code 7806, eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
(zero percent) rating.  A 10 percent rating is warranted when 
there is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement. A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2004).  In this case, the veteran's skin disabilities should 
be rated under dermatitis, as the veteran's onychomycosis and 
tinea pedis do not include any medical findings of 
disfigurement or scars.   

Under the revised rating criteria provided by Diagnostic Code 
7806, a noncompensable (zero percent) rating is assigned 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12 months.  A 10 percent 
rating is assigned where at least 5 percent but not more than 
20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).

The Board acknowledges the veteran's complaints of scaling of 
feet and thickened yellow toenails associated with his 
service-connected skin disabilities of onychomycosis and 
tinea pedis.  However, the veteran has not demonstrated that 
he has the medical expertise that would render competent his 
statements as to the current severity of his skin 
disabilities.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.118 with respect to the current 
severity of his disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a noncompensable 
(zero percent) rating under both the old or revised rating 
criteria of Diagnostic Code 7813.  Competent medical evidence 
of record, including VA outpatient treatment records as well 
a January 2004 VA examination report, shows that the veteran 
has current symptoms of a onychomycosis and tinea pedis 
recorded as scaling of feet and thickened yellow toenails 
with an affected body surface area of approximately 2 
percent.  In addition, the examiner noted that the veteran 
currently treats his skin disabilities with a topical cream.  
A compensable evaluation for the veteran's service-connected 
onychomycosis and tinea pedis is not warranted, as the 
evidence does not show that the veteran suffers from 
onychomycosis and tinea pedis that involves an exposed or 
extensive area, that covers at least 5 percent of his body or 
exposed areas affected, or that requires intermittent 
systemic therapy.  However, the Board acknowledges that the 
veteran is treated with systemic therapy for an unrelated 
lung disability.  In the January 2004 VA examination report, 
the examiner noted that the veteran "has been on prednisone 
intermittently for many years" for treatment of chronic 
obstructive pulmonary disease (COPD).  Based on the above, 
the preponderance of the evidence is against the claim for 
entitlement to a compensable disability rating for 
onychomycosis and tinea pedis.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2004), Diagnostic Codes 7806, 7813 (prior to August 23, 
2002).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for onychomycosis and tinea pedis, 
but, as discussed above, none supporting a higher rating have 
been documented.  In addition, it has not been shown that the 
service-connected skin disabilities of onychomycosis and 
tinea pedis alone have required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for this disability is not 
warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. §  5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. §  7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. §  5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  In this case, the issue 
concerning the evaluation of the veteran's skin disabilities 
of onychomycosis and tinea pedis was initially raised in a 
notice of disagreement following the assignment of the 
initial disability evaluation.  As discussed below, the 
38 U.S.C.A. §  5103(a) notice requirements were met for the 
underlying issue of service connection for onychomycosis and 
tinea pedis.  Thus, VAOPGCPREC 8-2003 holds that the 
38 U.S.C.A. § 5103(a) notice need not be sent; rather, the 
procedures of 38 U.S.C.A. § 7105(d) apply.  See 38 U.S.C.A. 
§ 7105(d) (West 2002).

The Board notes that that the RO sent the veteran letters in 
April 2002 and December 2004 as well as issued statements of 
the case (SOC) dated in April 2003 and February 2005.  In 
addition, the RO issued a supplemental statement of the case 
(SSOC) in November 2004.  The Appeals Management Center (AMC) 
also sent the veteran letters in December 2003 and February 
2004.   


The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the underlying issue of service 
connection for onychomycosis and tinea pedis have been 
satisfied.  The Board also finds that these notice 
requirements have been satisfied with respect to the claim 
for service connection for seborrheic dermatitis and 
Bateman's purpura on a direct basis or as secondary to 
service-connected varicose vein disability.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
veteran a VCAA notice letter in April 2002 informing him what 
was needed to establish entitlement to service connection, 
and a VCAA notice letter in December 2004 informing him what 
was needed to establish entitlement to an increased 
evaluation.  With regard to requirements (2) and (3), the 
Board notes that the AMC and RO's letters also notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the December 2003 and December 2004 letters 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the December 
2003 and December 2004 letters, the veteran was also informed 
that VA would assist him by providing a medical examination 
or getting a medical opinion if it was necessary to make a 
decision on his claims.  Finally, with respect to requirement 
(4), the Board notes that it does not appear from the record 
that the veteran has explicitly been asked to provide "any 
evidence in [his] possession that pertains to" his claims.  
As a practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, both with 
respect to the underlying claim for service connection and 
the subsequent appeal for a higher rating as well as his 
additional service connection claim.  In addition, the RO 
issued him a SSOC in November 2004 and an SOC in February 
2005 that contained the complete text of 38 C.F.R. § 3.159, 
from which the Court drew the fourth notice requirement.  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  


The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in April 2002 and 
December 2004.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2002 letter from the RO was 
sent to the veteran prior to the RO's July 2002 rating 
decision that is the basis of the veteran's appeal for 
service connection for seborrheic dermatitis and Bateman's 
purpura as well as additional skin disabilities of 
onychomycosis and tinea pedis.  As noted above, the issue 
concerning the evaluation of these skin disabilities was 
raised in a notice of disagreement following the assignment 
of the initial disability evaluation and the 38 U.S.C.A. 
§ 5103(a) notice requirements were met for the underlying 
issue of service connection for onychomycosis and tinea 
pedis.  Thus, VAOPGCPREC 8-2003 holds that the 38 U.S.C.A. § 
5103(a) notice need not be sent; rather, the procedures of 
38 U.S.C.A. § 7105(d) apply.  Under 38 U.S.C.A. § 7105(d), 
the RO issued a SOC in February 2005 for the issue of 
entitlement to a compensable evaluation for onychomycosis and 
tinea pedis.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2002, December 2003, 
February 2004, and December 2004 letters as well as the April 
2003 SOC, November 2004 SSOC, and February 2005 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2004 SSOC and February 2005 SOC 
both sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the April 2002, December 2003, February 2004, 
and December 2004 letters as well as the April 2003 SOC, 
November 2004 SSOC, and February 2005 SOC issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for seborrheic 
dermatitis and Bateman's purpura and entitlement to a 
compensable evaluation for his service-connected skin 
disabilities of onychomycosis and tinea pedis.  In addition 
to service medical records, VA has obtained a VA examination 
report and VA outpatient and inpatient treatment records 
identified by the veteran.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for seborrheic dermatitis 
and Bateman's purpura is denied.  

Entitlement to a compensable evaluation for onychomycosis and 
tinea pedis is denied.


REMAND

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R.§§ 3.385, 3.800 (2004).  
Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
See 38 C.F.R. § 3.358(b) (2004).  In determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment.  In addition, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c) 
(2004).  

38 U.S.C.A.§ 1151 was amended, effective October 1, 1997, 
with regard as to what constitutes a "qualifying additional 
disability."  The amendment applies to claims filed on or 
after October 1, 1997. As the veteran filed this claim in 
June 2004, the amended version applies.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  A disability or death is considered a 
qualifying additional disability or qualifying death if it is 
not the result of the veteran's own willful misconduct and 
the disability or death was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

Evidence of record indicates that the veteran underwent left 
eye surgical procedures performed at the VAMC in Nashville, 
Tennessee in April 2004 and May 2004.  The veteran contends 
that he suffers from a qualifying additional disability of 
left eye loss of vision due to these VA surgical procedures.    

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of his current 
claimed left eye disability.  The 
examiner should determine whether the 
veteran has additional disability (as a 
result of the multiple surgical 
procedures performed in April 2004 and 
May 2004 at the VAMC in Nashville, 
Tennessee), which was proximately caused 
by VA's carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or by an event 
not reasonably foreseeable.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for review 
-- including all VA hospitalization and 
outpatient reports as well as the August 
2004 private medical opinion.  The 
examiner should note in the examination 
report whether the claims folder has been 
reviewed.  The examiner should provide an 
opinion as to whether the veteran has 
additional disability(ies) due to the 
multiple surgeries dated from April 2004 
to May 2004 that is/are the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
fault on the part of VA in furnishing 
care, or an event not reasonably 
foreseeable.  It would be helpful if the 
examiner would use the following language 
in expressing the opinion, as may be 
appropriate:  additional disability(ies) 
is/are "due to," "more likely than not 
due to" (likelihood greater than 50%), 
"at least as likely as not due to" 
(50%), "less likely than not due to" 
(less than 50% likelihood), or "not due 
to" carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
decreased vision in left eye (status post 
cataract removal, capsule tear, and 
hemorrhagic choroidal detachment) claimed 
as a result of VA surgical procedures 
performed and/or treatment received at 
the VA Medical Center (VAMC) in 
Nashville, Tennessee from April 2004 to 
May 2004.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them an 
opportunity to respond before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
February 2005 as well as 38 C.F.R. 
§ 3.361, effective September 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


